Stephens, J.
1. One.who maintains a mercantile establishment for the purpose of selling goods owes a duty to a customer, lawfully in his store by his implied invitation for the purpose of transacting business, to protect the customer against the use of any unprovoked and unjustifiable opprobrious and insulting and abusive words by a clerk employed by him to deal with customers, tending to humiliate, mortify, and wound the feelings of the customer. Moone v. Smith, 6 Ga. App. 649 (65 S. E. 712); Cole v. Atlanta & West Point R. Co., 102 Ga. 474 (31 S. E. 107).
2. A petition as amended which alleges that the plaintiff, while present in the defendant’s store as a customer, desiring to make a purchase from the defendant, was, in a loud and angry tone which could be heard by other customers present, falsely and unjustly accused by one of the defendant’s clerks of having in a handbag a certain article belonging to the defendant, which charge humiliated and embarrassed the plaintiff, set out a cause of action for a wilful and intentional tort.
3. The court erred in sustaining the demurrer to the petition.

Judgment reversed.


Jenkins, P. J., and Bell, J., concur.